

Exhibit 10.2
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.
 

--------------------------------------------------------------------------------

 
ISRAEL GROWTH PARTNERS ACQUISITION CORP.

 
WARRANT
 
Warrant Certificate No.: IG-2010-01
 
Original Issue Date: December 27, 2010
 
FOR VALUE RECEIVED, Israel Growth Partners Acquisition Corp., a Delaware
corporation (the “Company”), hereby certifies that Moorland Lane Partners, LLC,
a Delaware limited liability company, or its registered assigns (the “Holder”),
is entitled to purchase from the Company SIXTEEN MILLION (16,000,000) duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
at a purchase price per share of $0.02 (subject to adjustment as provided
herein, the “Exercise Price”), all subject to the terms, conditions and
adjustments set forth below in this Warrant. Certain capitalized terms used
herein are defined in 1 hereof.
 
1.           Definitions. As used in this Warrant, the following terms have the
respective meanings set forth below:
 
“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 3 hereof, multiplied by (b) the Exercise Price in
effect as of the Exercise Date in accordance with the terms of this Warrant.
 
“Board” means the board of directors of the Company.

 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the New York City are authorized or obligated by
law or executive order to close.
 
“Common Stock” means the common stock, par value $.0001 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.
 
“Company” has the meaning set forth in the preamble.
 
“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.
 
“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Eastern time, on a Business Day, including,
without limitation, the receipt by the Company of the Exercise Agreement, the
Warrant and the Aggregate Exercise Price.
 
“Exercise Agreement” has the meaning set forth in Section 3(a)(i).
 
“Exercise Period” has the meaning set forth in Section 2.
 
“Exercise Price” has the meaning set forth in the preamble.
 
“Fair Market Value” means, as of any particular date, the volume-weighted
average of the closing bid prices of the Common Stock quoted on Nasdaq, the OTC
Bulletin Board, or similar quotation system or association  for the five (5)
consecutive Business Days preceding the date on which “Fair Market Value” is
being determined (each such date, a “Quote Date”); provided, however, that if no
closing bid price for the Company’s Common Stock was quoted on a given Quote
Date, then the closing bid price for such Quote Date shall, solely for the
purpose of determining “Fair Market Value,” be deemed to be the closing bid
price of the Common Stock quoted on Nasdaq, the OTC Bulletin Board, or similar
quotation system or association on the most recent date preceding such Quote
Date during which a closing bid price was quoted.  If at any time the Common
Stock is not listed on any domestic securities exchange or quoted on Nasdaq, the
OTC Bulletin Board, or similar quotation system or association, the “Fair Market
Value” of the Common Stock shall be the fair market value per share as
determined jointly by the Board and the Holder.
 
“Holder” has the meaning set forth in the preamble.
 
“Original Issue Date” means December 27, 2010.
 
“Nasdaq” means The Nasdaq Stock Market, Inc.

 
2

--------------------------------------------------------------------------------

 
 
“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“OTC Bulletin Board” means the National Association of Securities Dealers, Inc.
OTC Bulletin Board.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.
 
“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.
 
“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms of this Warrant.
 
2.           Term of Warrant. Subject to the terms and conditions hereof, at any
time or from time to time after the date hereof and prior to 5:00 p.m., Eastern
time, on the fifth anniversary of the date hereof or, if such day is not a
Business Day, on the next preceding Business Day (the “Exercise Period”), the
Holder of this Warrant may exercise this Warrant for all or any part of the
Warrant Shares purchasable hereunder (subject to adjustment as provided herein).
 
3.           Exercise of Warrant.
 
(a)           Exercise Procedure. This Warrant may be exercised from time to
time on any Business Day during the Exercise Period, for all or any part of the
unexercised Warrant Shares, upon:
 
(i)           surrender of this Warrant to the Company at its then principal
executive offices (or an indemnification undertaking with respect to this
Warrant in the case of its loss, theft or destruction), together with an
Exercise Agreement in the form attached hereto as Exhibit A (each, an “Exercise
Agreement”), duly completed (including specifying the number of Warrant Shares
to be purchased) and executed; and
 
(ii)           payment to the Company of the Aggregate Exercise Price in
accordance with Section 3(b).
 
(b)           Payment of the Aggregate Exercise Price. Payment of the Aggregate
Exercise Price shall be made, at the option of the Holder as expressed in the
Exercise Agreement, by the following methods:
 
(i)           by delivery to the Company of a certified or official bank check
payable to the order of the Company or by wire transfer of immediately available
funds to an account designated in writing by the Company, in the amount of such
Aggregate Exercise Price;

 
3

--------------------------------------------------------------------------------

 
 
(ii)           by instructing the Company to withhold a number of Warrant Shares
then issuable upon exercise of this Warrant with an aggregate Fair Market Value
as of the Exercise Date equal to such Aggregate Exercise Price;
 
(iii)           by surrendering to the Company (x) Warrant Shares previously
acquired by the Holder with an aggregate Fair Market Value as of the Exercise
Date equal to such Aggregate Exercise Price, and/or (y) other securities of the
Company, including but not limited to that certain Promissory Note issued by the
Company to the Holder on the date hereof (the “Note”), having a value as of the
Exercise Date equal to the Aggregate Exercise Price (which value in the case of
debt securities shall be the principal amount thereof plus accrued and unpaid
interest, in the case of preferred stock shall be the liquidation value thereof
plus accumulated and unpaid dividends and in the case of shares of Common Stock
shall be the Fair Market Value thereof); or
 
(iv)           any combination of the foregoing.
 
In the event of any withholding of Warrant Shares or surrender of other equity
securities pursuant to clause (ii), (iii) or (iv) above where the number of
shares whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of shares withheld by or surrendered to the Company shall be
rounded up to the nearest whole share and the Company shall make a cash payment
to the Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
share being so withheld by or surrendered to the Company in an amount equal to
the product of (x) such incremental fraction of a share being so withheld or
surrendered multiplied by (y) in the case of Common Stock, the Fair Market Value
per Warrant Share as of the Exercise Date, and, in all other cases, the value
thereof as of the Exercise Date determined in accordance with clause (iii)(y)
above.
 
(c)           Delivery of Stock Certificates. Upon receipt by the Company of the
Exercise Agreement, surrender of this Warrant and payment of the Warrant Price
(in accordance with Section 3(a) hereof), the Company shall, as promptly as
practicable, and in any event within fifteen (15) Business Days thereafter,
execute (or cause to be executed) and deliver (or cause to be delivered) to the
Holder a certificate or certificates representing the Warrant Shares issuable
upon such exercise, together with cash in lieu of any fraction of a share, as
provided in Section 3(d) hereof. The stock certificate or certificates so
delivered shall be, to the extent possible, in such denomination or
denominations as the exercising Holder shall reasonably request in the Exercise
Agreement and shall be registered in the name of the Holder or, subject to
compliance with Section 5 below, such other Person’s name as shall be designated
in the Exercise Agreement. This Warrant shall be deemed to have been exercised
and such certificate or certificates of Warrant Shares shall be deemed to have
been issued, and the Holder or any other Person so designated to be named
therein shall be deemed to have become a holder of record of such Warrant Shares
for all purposes, as of the Exercise Date.

 
4

--------------------------------------------------------------------------------

 
 
(d)           Fractional Shares. The Company shall not be required to issue a
fractional Warrant Share upon exercise of any Warrant. As to any fraction of a
Warrant Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.
 
(e)           Delivery of New Warrant. Unless the purchase rights represented by
this Warrant shall have expired or shall have been fully exercised, the Company
shall, at the time of delivery of the certificate or certificates representing
the Warrant Shares being issued in accordance with Section 3(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.
 
(f)           Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.
With respect to the exercise of this warrant, the Company hereby represents,
covenants and agrees:
 
(i)           This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.
 
(ii)           All Warrant Shares issuable upon the exercise of this Warrant
pursuant to the terms hereof shall be, upon issuance, and the Company shall take
all such actions as may be necessary or appropriate in order that such Warrant
Shares are, validly issued, fully paid and non-assessable, issued without
violation of any preemptive or similar rights of any stockholder of the Company
and free and clear of all taxes, liens and charges.
 
(iii)           The Company shall take all such actions as may be necessary to
ensure that all such Warrant Shares are issued without violation by the Company
of any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which shares of Common Stock or other
securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).
 
(iv)           The Company shall use its best efforts to cause the Warrant
Shares, immediately upon such exercise, to be listed on any domestic securities
exchange upon which shares of Common Stock or other securities constituting
Warrant Shares are listed at the time of such exercise.
 
(v)           The Company shall pay all expenses in connection with, and all
taxes and other governmental charges that may be imposed with respect to, the
issuance or delivery of Warrant Shares upon exercise of this Warrant; provided,
that the Company shall not be required to pay any tax or governmental charge
that may be imposed with respect to any applicable withholding or the issuance
or delivery of the Warrant Shares to any Person other than the Holder, and no
such issuance or delivery shall be made unless and until the Person requesting
such issuance has paid to the Company the amount of any such tax, or has
established to the satisfaction of the Company that such tax has been paid.

 
5

--------------------------------------------------------------------------------

 
 
(g)           Conditional Exercise. Notwithstanding any other provision hereof,
if an exercise of any portion of this Warrant is to be made in connection with a
public offering of any securities of the Company or a sale of the Company or
substantially all of the Company’s assets (pursuant to a merger, sale of stock,
or otherwise), such exercise may at the election of the Holder be conditioned
upon the consummation of such transaction, in which case such exercise shall not
be deemed to be effective until immediately prior to the consummation of such
transaction.
 
(h)           Reservation of Shares. During the Exercise Period, the Company
shall at all times reserve and keep available out of its authorized but unissued
Common Stock or other securities constituting Warrant Shares, solely for the
purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant, and the par value per
Warrant Share shall at all times be less than or equal to the applicable
Exercise Price. The Company shall not increase the par value of any Warrant
Shares receivable upon the exercise of this Warrant above the Exercise Price
then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.
 
4.           Adjustment to Exercise Price and Number of Warrant Shares. In order
to prevent dilution of the purchase rights granted under this Warrant, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 4.
 
(a)           Effect of Certain Events on Adjustment to Exercise Price. Subject
to the provisions of this Section 4(a), if the Company shall, at any time or
from time to time after the Original Issue Date, make or declare, or fix a
record date for the determination of holders of Common Stock entitled to
receive, a dividend or any other distribution payable in securities of the
Company (other than a dividend or distribution of shares of Common Stock or
Convertible Securities in respect of outstanding shares of Common Stock), cash
or other property, then, and in each such event, provision shall be made so that
the Holder shall receive upon exercise of the Warrant, in addition to the number
of Warrant Shares receivable thereupon, the kind and amount of securities of the
Company, cash or other property which the Holder would have been entitled to
receive had the Warrant been exercised in full into Warrant Shares on the date
of such event and had the Holder thereafter, during the period from the date of
such event to and including the Exercise Date, retained such securities, cash or
other property receivable by them as aforesaid during such period, giving
application to all adjustments called for during such period under this Section
4 with respect to the rights of the Holder; provided, that no such provision
shall be made if the Holder receives, simultaneously with the distribution to
the holders of Common Stock, a dividend or other distribution of such
securities, cash or other property in an amount equal to the amount of such
securities, cash or other property as the Holder would have received if the
Warrant had been exercised in full into Warrant Shares on the date of such
event.

 
6

--------------------------------------------------------------------------------

 
 
(b)           Adjustment to Exercise Price and Warrant Shares Upon Dividend,
Subdivision or Combination of Common Stock. If the Company shall, at any time or
from time to time after the Original Issue Date, (i) pay a dividend or make any
other distribution upon the Common Stock or any other capital stock of the
Company payable in shares of Common Stock or in Options or Convertible
Securities, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to any such dividend,
distribution or subdivision shall be proportionately reduced and the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares, the Exercise Price in effect immediately prior to such combination
shall be proportionately increased and the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately decreased. Any adjustment
under this Section 4(b) shall become effective at the close of business on the
date the dividend, subdivision or combination becomes effective.
 
(c)           Adjustment to Exercise Price and Warrant Shares Upon
Reorganization, Reclassification, Consolidation or Merger. In the event of any
(i) capital reorganization of the Company, (ii) reclassification of the stock of
the Company (other than a change in par value or from par value to no par value
or from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), (iii) consolidation or merger
of the Company with or into another Person, (iv) sale of all or substantially
all of the Company’s assets to another Person or (v) other similar transaction
(other than any such transaction covered by Section 4(b)), in each case which
entitles the holders of Common Stock to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock, each Warrant shall, immediately after such
reorganization, reclassification, consolidation, merger, sale or similar
transaction, remain outstanding and shall thereafter, in lieu of or in addition
to (as the case may be) the number of Warrant Shares then exercisable under this
Warrant, be exercisable for the kind and number of shares of stock or other
securities or assets of the Company or of the successor Person resulting from
such transaction to which the Holder would have been entitled upon such
reorganization, reclassification, consolidation, merger, sale or similar
transaction if the Holder had exercised this Warrant in full immediately prior
to the time of such reorganization, reclassification, consolidation, merger,
sale or similar transaction and acquired the applicable number of Warrant Shares
then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant);
and, in such case, appropriate adjustment (in form and substance satisfactory to
the Holder) shall be made with respect to the Holder’s rights under this Warrant
to insure that the provisions of this Section 4 hereof shall thereafter be
applicable, as nearly as possible, to this Warrant in relation to any shares of
stock, securities or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any consolidation, merger, sale or similar
transaction in which the successor or purchasing Person is other than the
Company, an immediate adjustment in the Exercise Price to the value per share
for the Common Stock reflected by the terms of such consolidation, merger, sale
or similar transaction, and a corresponding immediate adjustment to the number
of Warrant Shares acquirable upon exercise of this Warrant without regard to any
limitations or restrictions on exercise, if the value so reflected is less than
the Exercise Price in effect immediately prior to such consolidation, merger,
sale or similar transaction). The provisions of this Section 4(c) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales or similar transactions. The Company shall not
effect any such reorganization, reclassification, consolidation, merger, sale or
similar transaction unless, prior to the consummation thereof, the successor
Person (if other than the Company) resulting from such reorganization,
reclassification, consolidation, merger, sale or similar transaction, shall
assume, by written instrument substantially similar in form and substance to
this Warrant and satisfactory to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant. Notwithstanding anything to the contrary contained herein, with
respect to any corporate event or other transaction contemplated by the
provisions of this Section 4(c), the Holder shall have the right to elect prior
to the consummation of such event or transaction, to give effect to the exercise
rights contained in Section 2 instead of giving effect to the provisions
contained in this Section 4(c) with respect to this Warrant.

 
7

--------------------------------------------------------------------------------

 
 
(d)           Certificate as to Adjustment.
 
(i)           As promptly as reasonably practicable following any adjustment of
the Exercise Price, but in any event not later than fifteen (15) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.
 
(ii)           As promptly as reasonably practicable following the receipt by
the Company of a written request by the Holder, but in any event not later than
ten (10) Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer certifying the Exercise Price then in effect
and the number of Warrant Shares or the amount, if any, of other shares of
stock, securities or assets then issuable upon exercise of the Warrant.
 
(e)           Notices. In the event:
 
(i)           that the Company shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon exercise
of the Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, to vote at a meeting (or by written consent), to
receive any right to subscribe for or purchase any shares of capital stock of
any class or any other securities, or to receive any other security; or

 
8

--------------------------------------------------------------------------------

 
 
(ii)           of any capital reorganization of the Company, any
reclassification of the Common Stock of the Company, any consolidation or merger
of the Company with or into another Person, or sale of all or substantially all
of the Company’s assets to another Person; or
 
(iii)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;
 
 then, and in each such case, the Company shall send or cause to be sent to the
Holder at least ten (10) days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.
 
5.           Transfer of Warrant. Subject to the transfer conditions referred to
in the legend endorsed hereon and the other terms and conditions set forth
herein, this Warrant and all rights hereunder are transferable, in whole or in
part, by the Holder without charge to the Holder, upon surrender of this Warrant
to the Company at its then principal executive offices with a properly completed
and duly executed Assignment in the form attached hereto as Exhibit B, together
with funds sufficient to pay any transfer taxes described in Section 3(f)(v) in
connection with the making of such transfer. Upon such compliance, surrender and
delivery and, if required, such payment, the Company shall execute and deliver a
new Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly be cancelled.
 
6.           Holder Not Deemed a Stockholder; Limitations on Liability. Except
as otherwise specifically provided herein, prior to the issuance to the Holder
of the Warrant Shares to which the Holder is then entitled to receive upon the
due exercise of this Warrant, the Holder shall not, by virtue of this Warrant,
be entitled to vote or  receive dividends or be deemed the holder of shares of
capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, as such, any of the rights
of a stockholder of the Company or any right to vote, give or withhold consent
to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 
9

--------------------------------------------------------------------------------

 
 
7.           Replacement on Loss; Division and Combination.
 
(a)           Replacement of Warrant on Loss. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and upon delivery of an indemnity reasonably
satisfactory to it (it being understood that a written indemnification agreement
or affidavit of loss of the Holder shall be a sufficient indemnity) and, in case
of mutilation, upon surrender of such Warrant for cancellation to the Company,
the Company at its own expense shall execute and deliver to the Holder, in lieu
hereof, a new Warrant of like tenor and exercisable for an equivalent number of
Warrant Shares as the Warrant so lost, stolen, mutilated or destroyed; provided,
that, in the case of mutilation, no indemnity shall be required if this Warrant
in identifiable form is surrendered to the Company for cancellation.
 
(b)           Division and Combination of Warrant. Subject to compliance with
the applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the respective Holders or their agents or attorneys. Subject to
compliance with the applicable provisions of this Warrant as to any transfer or
assignment which may be involved in such division or combination, the Company
shall at its own expense execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants so surrendered in accordance with such
notice. Such new Warrant or Warrants shall be of like tenor to the surrendered
Warrant or Warrants and shall be exercisable in the aggregate for an equivalent
number of Warrant Shares as the Warrant or Warrants so surrendered in accordance
with such notice.
 
8.           No Impairment. The Company shall not, by amendment of its
Certificate of Incorporation or Bylaws, or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed by it hereunder, but shall at
all times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may reasonably be requested by
the Holder in order to protect the exercise rights of the Holder against
dilution or other impairment, consistent with the tenor and purpose of this
Warrant.

 
10

--------------------------------------------------------------------------------

 
 
9.           Compliance with the Securities Act.
 
(a)           Agreement to Comply with the Securities Act; Legend. The Holder,
by acceptance of this Warrant, agrees to comply in all respects with the
provisions of this Section 9 and the restrictive legend requirements set forth
on the face of this Warrant and further agrees that such Holder shall not offer,
sell or otherwise dispose of this Warrant or any Warrant Shares to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended (the “Securities Act”). This
Warrant and all Warrant Shares issued upon exercise of this Warrant (unless
registered under the Securities Act) shall be stamped or imprinted with a legend
in substantially the following form:
 
“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.”
 
(b)           Representations of the Holder. In connection with the issuance of
this Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:
 
(i)           The Holder is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act. The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution of this Warrant or the Warrant Shares,
except pursuant to sales registered or exempted under the Securities Act.
 
(ii)           The Holder understands and acknowledges that this Warrant and the
Warrant Shares to be issued upon exercise hereof are “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
addition, the Holder represents that it is familiar with Rule 144 under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

 
11

--------------------------------------------------------------------------------

 
 
(iii)           The Holder acknowledges that it can bear the economic and
financial risk of its investment for an indefinite period, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Warrant and the Warrant
Shares. The Holder has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Warrant and the business, properties, prospects and financial condition of the
Company.
 
10.           Warrant Register. The Company shall keep and properly maintain at
its principal executive offices books for the registration of the Warrant and
any transfers thereof. The Company may deem and treat the Person in whose name
the Warrant is registered on such register as the Holder thereof for all
purposes, and the Company shall not be affected by any notice to the contrary,
except any assignment, division, combination or other transfer of the Warrant
effected in accordance with the provisions of this Warrant.
 
11.           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one (1) day
after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt. All communications to
the Company or the Holder shall be sent to 4808 Moorland Lane, Suite 109,
Bethesda, MD 20814, or to such other address as the Company or Holder may
designate by ten (10) days advance written notice to the other parties hereto.
 
12.           Cumulative Remedies. Except to the extent expressly provided in
Section 6 to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not exclusive of, and are in addition to and not in
substitution for, any other rights or remedies available at law, in equity or
otherwise.
 
13.           Equitable Relief. Each of the Company and the Holder acknowledges
that a breach or threatened breach by such party of any of its obligations under
this Warrant would give rise to irreparable harm to the other party hereto for
which monetary damages would not be an adequate remedy and hereby agrees that in
the event of a breach or a threatened breach by such party of any such
obligations, the other party hereto shall, in addition to any and all other
rights and remedies that may be available to it in respect of such breach, be
entitled to equitable relief, including a restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction.
 
14.           Entire Agreement. This Warrant, together with the Note,
constitutes the sole and entire agreement of the parties to this Warrant with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Warrant or the Note, the statements in the body
of this Warrant shall control.

 
12

--------------------------------------------------------------------------------

 
 
15.           Successor and Assigns. This Warrant and the rights evidenced
hereby shall be binding upon and shall inure to the benefit of the parties
hereto and the successors of the Company and the successors and permitted
assigns of the Holder. Such successors and/or permitted assigns of the Holder
shall be deemed to be a Holder for all purposes hereunder.
 
16.           No Third-Party Beneficiaries. This Warrant is for the sole benefit
of the Company and the Holder and their respective successors and, in the case
of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.
 
17.           Headings. The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.
 
18.           Amendment and Modification; Waiver. Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto. No waiver by the Company or
the Holder of any of the provisions hereof shall be effective unless explicitly
set forth in writing and signed by the party so waiving. No waiver by any party
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Warrant shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
 
19.           Severability. If any term or provision of this Warrant is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
20.           Governing Law. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.
 
21.           Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Warrant or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Maryland, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by certified
or registered mail to such party’s address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 
13

--------------------------------------------------------------------------------

 
 
22.           Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.
 
23.           Counterparts. This Warrant may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Warrant delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Warrant.


[SIGNATURE PAGE FOLLOWS]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.
 

 
ISRAEL GROWTH PARTNERS
ACQUISITION CORP.
     
By:
/s/ Craig Samuels
 
Name: Craig Samuels
 
Title: President and Chief Executive Officer



Accepted and agreed,
 
MOORLAND LANE PARTNERS, LLC
     
By:
/s/ Mitchell Metzman
 
Name: Mitchell Metzman
 
Title: Partner
 

 
 
15

--------------------------------------------------------------------------------

 